DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“Cooler” must be shown or the feature(s) canceled from the claim 19.
“Supply of cold air” must be shown or the feature(s) canceled from the claim 19.
Claim 1 states “a lever configured to move within a predetermined range when the second tray is moved”.
Claim 4 states “a rotation of the second tray in a first direction and then stopped from rotating further in the predetermined range before reaching an outer position of the predetermined range”. 
Claim 7 states “when the lever is rotated together as the second tray is rotated and reaches an outer position of the predetermined range”.
Claim 15 states “lever configured to move within a first predetermined range when the second tray is moved”.
Claim 16 states “second tray is configured to move within a second predetermined range that is greater than the first predetermined range”.
Claim 17 states “lever moves within the entire first predetermined range or is stopped before completing movement within the first predetermined range”.
Claim 19 states “lever configured to move within a first predetermined range when the second tray is moved”. First and second predetermined range must be shown or the feature(s) canceled from the claims 1,4,7,15-17, and 19.
Claim 2 states “lever is configured to rotate by a predetermined angle when the second tray is rotated”. Predetermined angle must be shown or the feature(s) canceled from the claim 2. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1,4,7,15-17, and 19 recite the terms “first and second predetermined ranges”, and in claim 2 recite the term “predetermined angle”. However, it is unclear what the metes and bounds of the claims are. It is unclear to the examiner what the first and second predetermine ranges/angles is, where it is located and how it is related to the lever and second tray. For examination purposes, since the angles and ranges are not described in the claims then the prior art will be deemed capable of performing the claimed angles and ranges. 
	Claims 3,5,6,8-14,18, and 20 are rejected based upon dependency from rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-7, 9, 10, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Son et al (US 20130061626 A1).
Regarding claim 1, Lee teaches a refrigerator (refrigerator, paragraph 0014) comprising: a storage chamber (refrigerating chamber, paragraph 0014); a first tray (upper tray 11) configured to form a first portion of a cell (upper cell 113); a second tray (lower tray 12) configured to form a second portion of the cell (lower cells 141), the first and second portions configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6) in which liquid introduced into the space (solid arrows illustrate the ice maker in a water supply state, figure 6) is phase-changed to ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052), wherein the second tray (12) is configured to move relative to the first tray (as shown on figure 2 and 9); 
Lee teaches the invention as described above but fail to teach a bin configured to store ice generated in the space and separated from the first and second trays; and a lever configured to move within a predetermined range when the second tray is moved.
However, Son teaches a bin (ice bin 310) configured to store ice generated in the space (ice pieces made in the ice maker 200 drop downward and received in ice bin 310, pg3 paragraph 0049 of Son) and separated from the first and second trays (ice bin 310 is separated from ice maker 200, as shown on figure 7 of Son); and a lever (rotating arm 230 of Son) configured to move within a predetermined range (rotating arm 230 may be further rotated by a predetermined angle, pg4 paragraph 0074 of Son) when the second tray is moved (rotating arm 230 may be rotatably mounted on the lower tray 220, and rotated by an angle in a state when lower tray 220 is closely attached, pg4 paragraph 0074 of Son).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Lee to include a bin configured to store ice generated in the space and separated from the first and second trays; and a lever configured to move within a predetermined range when the second tray is moved in view of the teachings of Son to provide a method in which the ice generated in the ice maker is captured for at the users dispense and a lever to move at an angle to allow the second tray to release the ice. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein the second tray rotates with respect to the first tray (lower tray rotates with respect to upper tray, abstract of Lee), and the lever rotates is configured to rotate by a predetermined angle (rotating arm 230 may be further rotated by a predetermined angle, pg4 paragraph 0074 of Son) when the second tray is rotated (rotating arm 230 may be rotatably mounted on the lower tray 220, and rotated by an angle in a state when lower tray 220 is closely attached, pg4 paragraph 0074 of Son).
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, the combined teachings teach further comprising a heater (heater 18 of Lee) provided adjacent to at least one of the first tray the second tray (heater 18 is adjacent in a vertical manner to tray 12, as shown on figure 6 of Lee), wherein the heater is configured to be operated before lever is moved (during the ice separation process, heater 18 is operated before rotation shaft 21 is rotated, pg4 paragraph 0058 of Lee).
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, the combined teachings teach further comprising a controller (ice maker is controlled by the full ice detection device pieces 146 and 312, pg6 paragraph 0095 of Son), wherein, when the lever (rotation shaft 21 of Lee) rotates in a first direction (as illustrated below in figure 9 of Lee) together with a rotation of the second tray in a first direction (as illustrated below in figure 9 of Lee) and then is stopped from rotating (figure 9 below) further in the predetermined range (rotated by a predetermined angle, pg4 paragraph 0074 of Son) before reaching an outer position of the predetermined range (stops rotating at an angle when the lower tray is fully extended outwards, as shown below on figure 9 of Lee), the controller (146 and 312 of Son) determines that the bin is in a state full of ice (full ice detection device 146 detects when ice bin 310 is full, pg6 paragraph 0095 of Son). 

    PNG
    media_image1.png
    747
    772
    media_image1.png
    Greyscale

Regarding claim 7, the combined teachings teach further comprising a controller (146 and 312 of Son), wherein, when the lever (rotation shaft 21 of Lee) is rotated as the second tray is rotated (lower tray 12, figure 9 of Lee) and reaches an outer position of the predetermined range (stops rotating at an angle when the lower tray is fully extended outwards, as shown below on figure 9 of Lee), the controller determines that the bin is in a state that is not full of ice (the operation of the ice maker 200 may be controlled by the full ice detection device pieces 146 and 312 until the set amount or more of ice pieces are fully filled, therefore 146 and 312 determines when to continue operations of ice making until bin 310 is full, pg6 paragraph 0095 of Son).
Regarding claim 9, the combined teachings teach wherein the bin (bin 310 of Son) includes an inclined surface (inclined bottom surface, as shown on figure 7 of Son) that is inclined downward in a direction that is away from a position at which ice drops from the second tray (lower portion of 310 is inclined so as when ice falls, the ice is directed to 330, as shown on figure 7 of Son).
Regarding claim 10, the combined teachings teach further comprising a driver (motor assembly 240 of Son) configured to move the second tray (configured to move lower tray 12 of Lee), wherein the lever (230 of Son, corresponding to rotation shaft 21 of Lee) is connected to the driver (connected to 240, figure 6 of Son).
Further, it is understood, claim 10 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, the combined teachings teach an ice maker (ice maker 10 of Lee) comprising: a first tray (upper tray 11 of Lee) configured to form a first portion of a cell (upper cell 113 of Lee); a second tray (lower tray 12 of Lee) configured to form a second portion of the cell (lower cells 141 of Lee), the first and second portions being configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6 of Lee) in which liquid introduced into the space solid arrows illustrate the ice maker in a water supply state, figure 6 of Lee) is phase-changed to ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052 of Lee), wherein the second tray (12 of Lee) is configured to move relative to the first tray (as shown on figure 2 and 9 of Lee); and a lever (rotating arm 230 of Son) configured to move within a first predetermined range when the second tray is moved (rotating arm 230 may be rotatably mounted on the lower tray 220, and rotated by an angle in a state when lower tray 220 is closely attached, pg4 paragraph 0074 of Son). 
Further, it is understood, claim 15 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 16, the combined teachings teach a driver (motor assembly 240 of Son) configured to move the second tray (configured to move lower tray 220 of Son, corresponding to lower tray 12 of Lee) and connected to the lever (motor assembly 240 is configured to be connected to rotating arm 230 since 240 moves the lower tray and 230 is disposed on the side of the lower tray, as shown on figure 6 of Son), wherein the second tray (lower tray 12 of Lee) is configured to move within a second predetermined range (it is interpreted that lower tray 12 of Lee to have a second rotating angle that is further than the first to allow the ice spheres to fall out of the tray) that is greater than the first predetermined range (rotating arm 230 may be further rotated by a predetermined angle, pg4 paragraph 0074 of Son).
Further, it is understood, claim 17 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 17, the combined teachings teach a controller (controlled by 146 and 312, pg6 paragraph 0095 of Son) configured to determine whether to continue ice making based on whether the lever moves within the entire first predetermined range (ice maker is controlled by full ice detection devices 146 and 312, thereby the lever 240 controls is connected to the rotating arm 230 that rotates in angles, and trays 210 and 220 which starts ice making).
Regarding claim 18, the combined teachings teach further comprising a wire heater (ice separating heater 18 of Lee) provided adjacent to an outer surface of at least one of the first tray (heater 18 is located adjacent to upper tray 11, as shown on figure 6 of Lee), wherein, during an ice making process (ice making process flow chart, as shown on figure 10 of Lee), at least a section of the wire heater is turned on to control an ice making rate (heater 18 is operated in S16, as shown on figure 10 of Lee). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Son et al (US 20130061626 A1) and in further view of Becke et al EP (2496898 B1).
Regarding claim 8, the combined teachings teach the invention as described above but fail to teach wherein, when the lever is moved to the outer position, the lever is stopped, and the second tray is configured to continue moving.
However, Becke teaches wherein, when the lever (lever 20 of Becke) is moved to the outer position (moved away from door 14, therefor in an outer position, as shown on figure 9 of Becke), the lever is stopped (lever 20 stays in position, as shown on figure 9 of Becke), and the second tray (tray 1 of Becke) is configured to continue moving (moves in a position to release ice, as shown on figure 9 of Becke).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include when the lever is moved to the outer position, the lever is stopped, and the second tray is configured to continue moving in view of the teachings of Becke to provide a lever that will allow a second tray to be further pivotable about the first axis. 
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Son et al (US 20130061626 A1) and in further view of Kim et al (CA 2456854 C).
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein the lever comprises a horizontal extension and first and second vertical extension vertically extending from first and second ends, respectively of the horizontal extension
However, Kim teaches wherein the lever (lever 16 of Kim) comprises a horizontal extension (as illustrated below on figure 2b of Kim) and first and second vertical extension (as illustrated below on figure 2b of Kim) vertically extending from first and second ends (as illustrated below on figure 2b of Kim), respectively of the horizontal extension (as illustrated below on figure 2b of Kim).

    PNG
    media_image2.png
    371
    569
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the lever comprises a horizontal extension and first and second vertical extension vertically extending from first and second ends, respectively of the horizontal extension in view of the teachings of Kim to provide an ice detecting lever serves to sense as to whether the ice storage container is filled up with the ice, while moving upward and downward within a predetermined range of angle by means of the motor installed within the casing.
Regarding claim 12, the combined teachings teach further comprising a bracket configured to support the second tray (bracket is configured to support ice maker, therefore also supporting lower tray 12, as illustrated below on figure 2 of Lee), wherein the first vertical extension parts (first vertical extension of 16, as shown below on figure 2b of Kim) is connected to the driver (connected to casing 20 which houses drive motor as shown below on figure 2b of Kim), and the second vertical extension is connected to the bracket (as illustrated below on figure 2b of Kim).
Further, it is understood, claim 12 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

    PNG
    media_image3.png
    378
    642
    media_image3.png
    Greyscale

Regarding claim 13, the combined teachings teach wherein the horizontal extension (as illustrated above in figure 2b of Kim) is provided below a bottom of the second tray (under container 12, which corresponds to lower tray 12 of Lee).
Regarding claim 14, the combined teachings teach wherein a rotation center of the lever (center of lever 16, as illustrated above in figure 2b of Kim) is provided below a rotation center of the second tray (provided below container 12, corresponding to lower tray 12 of Lee).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Wu (US 20180156514 A1), and in further view of Son et al (US 20130061626 A1) and Kim et al (CA 2456854 C) 
Regarding claim 19, Lee teaches a first tray (upper tray 11 of Lee) configured to form a first portion of a cell (upper cell 113 of Lee); a second tray (lower tray 12 of Lee) provided below the first tray (located below upper tray 11, as shown on figure 3 of Lee) and configured to form a second portion of the cell (lower cells 141 of Lee), the first and second portions being configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6 of Lee) in which liquid introduced into the space (solid arrows illustrate the ice maker in a water supply state, figure 6 of Lee) is phase-changed to ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052 of Lee). 
Lee teaches the invention as described above but fail to teach a refrigerator, comprising: a cooler configured to perform at least one of supplying cold air or absorbing heat.
However, Wu teaches a refrigerator (refrigerator appliance 14 of Wu), comprising: a cooler (thermoelectric device 164 of Wu) configured to perform at least one of supplying cold air or absorbing heat (thermoelectric device 164 is physically affixed and thermally connected to the bottom surface 118 of ice forming plate 110 to cool the ice forming plate 110, paragraph 0024 of Wu).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Lee to include a refrigerator, comprising: a cooler configured to perform at least one of supplying cold air or absorbing heat in view of the teachings of Wu to provide a cooler that will supply cold air to the ice maker. 
The combined teachings teach the invention as described above but fail to teach a driver configured to move the second tray with respect to the first tray; a bin provided below the second tray and positioned to collect ice falling from the second tray when the second tray is moved to a predetermined position; a lever configured to move within a first predetermined range when the second tray is moved, and into the ice bin when the second tray is moved to the predetermined position. 
However, Son teaches a driver (motor assembly 240 of Son) configured to move the second tray with respect to the first tray (lower tray 220 is rotated and thus separated from the upper tray 210 may be defined as a state in which the tray is opened, pg4 paragraph 0069 of Son); a bin (ice bin 310 of Son) provided below the second tray (ice bin 310 is located below ice maker 200, as shown on figure 7 of Son) and positioned to collect ice falling from the second tray (ice pieces collected by ice bin 310, as shown on figure 8 of Son) when the second tray is moved to a predetermined position (it is interpreted that lower tray 220 rotates in an downward position to release ice cubes into ice bin 310); a lever (rotating arm 230 of Son) configured to move within a first predetermined range (rotating arm 230 may be further rotated by a predetermined angle, pg4 paragraph 0074 of Son) when the second tray is moved, and into the bin (ice bin 310 of Son) when the second tray is moved to the predetermined position (it is interpreted that lower tray 220 rotates in an downward position to release ice cubes into ice bin 310)
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include a driver configured to move the second tray with respect to the first tray; a bin provided below the second tray and positioned to collect ice falling from the second tray when the second tray is moved to a predetermined position; a lever configured to move within a first predetermined range when the second tray is moved in view of the teachings of Son to include a driver that rotates the second tray sufficiently in a direction that will release ice cubes into the ice bin.
The combined teachings teach the invention as described above but fail to teach the lever extending below the second tray.
However, Kim teaches the lever (lever 16 of Kim) extending below the second tray (extends below ice making container 12, corresponding to lower tray 12 of Lee).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include the lever extending below the second tray in view of the teachings of Kim to provide an ice-detecting lever to serve as a sense whether the ice storage container is filled up with the ice, while moving upward and downward within a predetermined range of angle by means of the motor installed within the casing. 
Further, it is understood, claim 19 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 20, the combined teachings teach a controller (ice maker is controlled by the full ice detection device pieces 146 and 312, pg6 paragraph 0095 of Son), wherein, when the second tray is moved and the lever is stopped before the second tray reaches the predetermined position (it is interpreted that lower tray 220 rotates in an downward position to release ice cubes into ice bin 310), the controller determines that the bin is full of ice (full ice detection device 146 detects when ice bin 310 is full, pg6 paragraph 0095 of Son). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763